Gaynor J.
By the resumption of the marital relation the agreement of separation and the trust founded thereon ceased (Zimmer v. Settle, 124 N. Y. 37); and ipso facto the estate of the trustee also ceased and the title reverted to the husband (Kip v. Hirsh, 103 N. Y. 565; Chaplin on Express Trusts and Powers,sec. 524). It follows that the wife got title in fee to the land in question by the will of the husband, and that the plaintiffs’ title is from her and subject to her lease to the defendant. I do not *230find that the resumption of the marital relation was upon an agreement- that the separation trust should continue, if sp.ch a result could be effected by an oral agreement as is claimed.. ^
Judgment for defendant.